Name: Commission Regulation (EEC) No 3585/90 of 12 December 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 90 Official Journal of the European Communities No L 349/15 COMMISSION REGULATION (EEC) No 3585/90 of 12 December 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3499/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3578/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 Q, as last amended by Regulation (EEC) No 3520/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (I0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n), for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 13 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (J) OJ No L 338, 5. 12. 1990, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) See page 1 of this Official Journal . O OJ No L 167, 25. 7 . 1972, p. 9 . ( «) OJ No L 201 , 31 . 7 . 1990, p. 11 . O OJ No L 268, 29 . 9 . 1990, p. 76. 8 OJ No L 340, 6. 12 . 1990, p. 20. (') OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 349/16 Official Journal of the European Communities 13 . 12. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 12 1 ' 2 3 4 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 21,768 51,25 57,74 1 056,97 171,87 195,47 19,129 16,582 38 343 4 643,85 0,00 0,00 0,00 6 003,52 0,000 28,135 21,165 . 49.83 56,14 1 027,69 167,11 190,06 18,599 16.084 37 281 4 482,18 0,00 0,00 5 878,21 5 878,21 0,000 28,101 21,131 49,75 56,05 1 026,04 166,84 189,75 18,569 16,048 37 221 4 436,47 0,00 0,00 5 866,77 5 866,77 0,000 28,379 21,409 50,40 56,79 1 039,54 169,04 192,25 18,814 16,253 37 711 4 466,37 0,00 0,00 5 912,92 5 912,92 0,000 28,657 21,687 51,06 57,53 1 053,04 171,23 194,75 19,058 16,471 38 201 4 529,20 0,00 0,00 5 970,96 5 970,96 0,000 28,492 21,522 50,71 57,13 1 045,04 169,93 193,27 18,913 16,295 37 855 4 383,24 0,00 0,00 5 905,85 5 905,85 13. 12. 90 Official Journal of the European Communities No L 349/17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 1,030 24,268 57,13 64,37 1 178,36 191,61 217,92 . 21,326 18,531 42 747 5 201,11 0,00 365,89 214,94 6 525,21 1,475 30,635 23,665 55,71 62,77 1 149,08 186,85 212,51 20,796 18,033 41 685 5 039,44 276,48 276,48 6 399,90 6 399,90 1,441 30,601 23,631 55,63 62,68 1 147,43 186,58 212,20 20,766 17,997 41 625 4 993,73 269,42 269,42 6 388,46 6 388,46 1,719 30,879 23,909 56,29 63,42 1 160,93 188,78 214,70 21,011 18,202 42 115 5 023,64 305,17 305,17 6 434,61 6 434,61 1,997 31,157 24,187 56,94 64,16 1 174,43 190,97 217,20 21,255 18,420 42 604 5 086,46 347,58 347,58 6 492,65 6 492,65 1,832 30,992 24,022 56,59 63,76 1 166,43 189,67 215,71 21,110 18,244 42 259 4 940,50 " 302,39 302,39 6 427,54 6 427,54 No L 349/18 Official Journal of the European Communities 13 . 12. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 8,600 0,000 26,203 29,530 38,457 26,217 28,992 37,935 25,695 29,323 38,266 26,026 29,654 38,597 26,357 2. Final aids : I (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 61,69 69,51 1 272,32 206,89 235,30 23,027 19,952 46 155 5 585,41 61,72 69,54 1 273,00 207,00 235,43 23,039 19,954 46 180 5 569,36 60,49 68,16 1 247,65 202,88 230,74 22,580 19,520 45 260 5 398,19 61,27 69,04 1 263,73 205,49 233,71 22,871 19,763 45 843 5 433,38 62,05 69,91 1 279,80 208,11 236,68 23,162 20,023 46 427 5 508,18 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 314,91 4 617,88 4 563,03 4 620,92 4 480,81 4 541,14 4 524,79 4 585,29 4 575,28 4 635,78 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 209,35 8 029,92 8 033,01 8 212,51 8 033,01 7 919,34 8 096,30 7 919,34 7 974,63 8 152,83 7 974,63 8 043,74 8 223,48 8 043,74 3. Compensatory aids :  in Spain (Pta) 4 589,78   ,  4. Special aid :  in Portugal (Esc) 8 029,92     (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,042730 2,040240 2,037810 2,035720 2,035720 2,029880 Fl 2,305750 2,302950 2,300350 2,297960 2,297960 2,291490 Bfrs/Lfrs 42,318900 42,272000 42,231700 42,194599 42,194599 42,106300 FF 6,931370 6,926180 6,923240 6,921590 6,921590 6,915780 Dkr 7,864610 7,861020 7,859990 7,858350 7,858350 7,855960 £Irl 0,767392 0,767676 0,767199 0,767298 0,767298 0,767365 £ 0,709395 0,711363 0,712879 0,713881 0,713881 0,716199 Lit 1 540,41 1 542,55 1 544,39 1 546,08 1 546,08 1 551,72 Dr 211,97400 213,96100 216,39700 218,83000 218,83000 225,99500 . Esc 180,59500 181,11200 181,82400 182,68400 182,68400 184,82100 Pta 130,61700 131,03000 131,42000 131,78100 131,78100 132,89900